Citation Nr: 0704027	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke due to surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel	


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In December 2003, the veteran and his spouse testified at 
personal hearing at the RO, and a transcript is of record.  
In June 2004, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidentiary and due process concerns necessitate a remand.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.  
Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements. Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d).

In this case, the veteran's claim for compensation under § 
1151 was filed after October 1, 1997; thus, 38 C.F.R. § 3.361 
applies.  The April 2004 statement of case, however, provided 
notice of 38 C.F.R. § 3.358, which applies to a claim filed 
before October 1, 1997.  Thus, the veteran is entitled to 
notification of the relevant regulation, i.e., 38 C.F.R. 
§ 3.361.

Additionally, as noted above, 38 C.F.R. § 3.361 provides that 
proximate cause of additional disability can be shown if VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.

It is noted that in February 2001 the veteran underwent an 
operation at the Salt Lake City VA Medical Center (VAMC) for 
sphenoid wing mengioma, and records indicate that the surgery 
had been complicated by a stroke.  At the December 2003 RO 
hearing, the veteran's representative asserted that the 
veteran and his spouse had lacked knowledge about the outcome 
of the surgery.  The veteran testified that prior to the 
surgery he remembered signing a stack of papers, and when 
asked whether he remembered if one of the VA surgeons had 
talked to him about the risks of the surgery, the veteran 
replied that he had already been through a previous operation 
so knew the risks.

The RO, however, has not made a determination as to whether 
the record shows informed consent in compliance with 
38 C.F.R. § 17.32.  Also, it is not clear that all relevant 
records surrounding the veteran's surgery have been obtained 
from the Salt Lake VAMC, and any outstanding medical 
information should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of 38 C.F.R. §§ 3.361 and 17.32 to correct 
any notification error in the April 2004 
statement of the case.   

The RO also should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that information concerning a disability 
rating and effective date is described.  
Also, to comply with the VCAA, the veteran 
should be informed to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should request the following 
from the Salt Lake VAMC:  Complete medical 
inpatient/outpatient records related to 
the veteran's 2001 surgery; surgical 
records; hospital clinical records; 
nurses' notes; and any documents related 
to informed consent.  

3.  Upon reviewing any additional records 
and the claims file, the RO should 
readjudicate the issue of compensation 
under 38 U.S.C.A. § 1151 (including 
38 C.F.R. §§ 3.361 and 17.32) for 
residuals of a stroke due to surgery.  If 
the determination remains unfavorable, the 
RO should provide the veteran and his 
representative a supplemental statement of 
the case and a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



